Per Curiam:
Curtis Bradley appeals, following an evidentiary hearing, the denial of his Rule 29.15 motion for post-conviction relief. Bradley argues that his trial counsel was ineffective in: (1) failing to renew a request to strike hearsay testimony; (2) eliciting testimony from the investigating officer that he had obtained information about Bradley from the police department's record management system; and (3) failing to object when the investigating officer testified that he terminated the interview with Bradley after Bradley invoked his right to remain silent. Finding no error of law, we affirm. Rule 84.16(b).